78 N.Y.2d 886 (1991)
The People of the State of New York, Respondent,
v.
Owen Forrest, Appellant.
Court of Appeals of the State of New York.
Argued April 26, 1991.
Decided June 6, 1991.
Mitchell J. Briskey and Philip L. Weinstein for appellant.
Robert T. Johnson, District Attorney (Allen H. Saperstein and Peter D. Coddington of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for the reasons stated in the memorandum of the Appellate Division (163 AD2d 213).